department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date contact person id number ---- telephone number uil legend k l m dear --------------- k is requesting a ruling its membership interest in m does not constitute self- dealing under sec_4941 of the internal_revenue_code facts k is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation within the meaning of sec_509 of the code k’s principal activity is to provide funding to other non-profit organizations described in sec_501 of the code l k’s founder along with related individuals and entities l controls directly or indirectly hereinafter group established m an investment fund treated and taxed as a partnership for federal_income_tax purposes the group will contribute cash or other assets to m the group’s members are disqualified persons k states m was created to coordinate certain investment resources of the group and facilitate the co-investment of the group’s members with the expectation of i reducing administrative costs ii obtaining access to investments and investment funds that might otherwise be unavailable to the individual members iii facilitating diversification of the group members’ assets in a manner that could not be achieved by acting individually and iv obtaining economies of scale and cost savings as well as greater negotiating power through a co-investment model k states m invests in a variety of separately managed investment funds m is managed by an independent unrelated manager m’s members are permitted to withdraw all or a part of their investment and accrued earnings provided the withdrawal is effective on the first business_day of a calendar_quarter exceeds dollar_figure and is communicated to the fund at least days prior to a withdrawal if a withdrawal request exceeds dollar_figure million m has the option to pay the amount in cash or portfolio securities or a combination of both in the event the withdrawal relates to the entire investment of the withdrawing member of the value of the member’s interest as of the previous quarter will be distributed on the scheduled date with the balance of the value determined as of the date of withdrawal payable approximately one month later with interest k states the purpose of the delay is to allow m to precisely and accurately determine the value of the member’s interest members may make additional investments on the first day of each calendar_quarter provided they make a minimum additional_contribution of dollar_figure k states it has many of the same investment objectives m currently pursues therefore m has invited k to join in order to have access to the investment management services and diversified portfolio of investments m provides and maintains k states it will be beneficial to invest through m because the investment will i assist k in reducing the administrative cost associated with k’s various brokerage and portfolio services ii assist k in diversifying its investment portfolio iii allow k to obtain access to investments with higher minimum investment requirements iv permit k to benefit from the economies of scale and resulting costs savings and obtain greater negotiating power k states it does not know the aggregate amount of assets it will use to invest in m however k contemplates it will invest approximately of its assets in m k may make contributions or withdrawals from time to time in such instance k's ownership_interest in m will be correspondingly reduced or increased in connection with each contribution or withdrawal m’s sole manager manager is an entity controlled by the group and is therefore a disqualified_person with respect to k the manager receives an annual base fee on the assets managed and a performance fee for achieving returns in excess of a certain threshold but the operating_agreement provides the manager will waive and k will not be obligated to pay either fee k will pay its proportionate share of the investment management fees paid to the independent third-party managers of the individual investment funds in which m invests however the operating_agreement provides to the extent any costs fees or expenses of these third parties are based on a percentage of assets managed and such assets varies depending upon the amount of such assets k will pay the lowest possible percentage fees and the group’s members will pay the remaining fees k states m will not buy lease or sell property in a sale or lease transaction with any disqualified_person with respect to any of m’s members k also states in compliance with sec_4941 of the code neither m nor any of its holdings are or will be subject_to a mortgage or a similar lien finally k states in compliance with sec_4941 of the code m will not receive credit from or extend credit to a disqualified_person with respect to any of its members and in compliance with sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations m will not purchase or sell investments in an attempt to manipulate the price of investments to the advantage of a disqualified_person rulings requested k requests the following rulings k’s participation in m including contributions to and withdrawals from m will not result in self-dealing within the meaning of sec_4941 of the code k’s participation in m including contributions to and withdrawals from m will not result in self-dealing within the meaning of sec_4941 of the code k’s participation in m including contributions to and withdrawals from m will not constitute a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of the self-dealing rules of sec_4941 of the code k’s sharing of third-party investment management fees and expenses_incurred due to k’s participation in investment funds held by m will not result in self-dealing because such payments will be for the performance of personal services which are reasonable and necessary assuming such payment is not excessive any contribution to or withdrawal from m by any investor other than k will not result in self-dealing within the meaning of sec_4941 of the code law sec_4941 of the internal_revenue_code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines the term self-dealing to include any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 of the code defines the term self-dealing to include any direct or indirect lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4941 of the code defines the term self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides the term disqualified_person with respect to a private_foundation means a person who is a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise that is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraphs a b or c e a corporation of which persons described in subparagraphs a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraphs a b c or d own more than percent of the profits interest or g a_trust or estate in which persons described in subparagraphs a b c or d hold more than percent of the beneficial_interest sec_4946 of the code provides for purposes of sec_4946 the family of an individual shall include only his spouse ancestors children grandchildren great-grandchildren and the spouses of children grandchildren and great- grandchildren sec_53_4941_d_-1 of the regulations provides it is immaterial whether a self-dealing transaction results in a benefit or detriment to the private_foundation self- dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction sec_53_4941_d_-2 of the regulations provides the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4941_d_-3 of the regulations provides the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys for the private_foundation as principal and resells to third parties the determination of whether compensation is reasonable and not excessive is made by looking at prevailing industry standards to determine whether the compensation or fees are similar in amount to those paid for comparable services by like enterprises under similar circumstances see sec_1_162-7 of the regulations private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c does not constitute an act of self-dealing in sec_53_4941_d_-3 example of the regulations c a manager of sec_4943 of the code imposes an excise_tax on any excess_business_holdings of a private_foundation sec_4943 of the code defines an excess business holding as any interest in a business_enterprise held in excess of of the business's voting_stock or profits interest reduced by any such stock or interest held by disqualified persons sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources analysis k's membership interest in m is in substance a co-investment arrangement by k in m consequently it is not a sale_or_exchange between k and m or between k and the other group members for purposes of sec_4941 of the code any benefits m and the other members may derive from k’s participation in m will be incidental and tenuous as described in sec_53_4941_d_-2 of the regulations k’s participation in m is not a transfer to or use by or for the benefit of m of k’s income or assets in joint or co-investment situations when a private_foundation makes an initial investment acquires an additional interest in the partnership entity after its formation and initial funding or withdraws its interest there is neither an economic benefit to the other investors nor does the ownership or holdings of the other investors change in any economic or other material respect k’s payment of interest upon the complete withdrawal of a member’s investment is not the lending of money or other extension of credit between a private_foundation and a disqualified_person under sec_4941 of the code further the payment of interest upon complete withdrawal of a member’s investment is the result of m’s hold on the withdrawal from the members account not evidence of a loan the interest_paid represents the equitable payment by m for its delay in making a full payment because of the time it needs to determine the member’s exact interest in m sec_4943 of the code expressly contemplates and permits joint or co- investments by disqualified persons and private_foundations numerous joint or co- investment situations exist as permitted by sec_4943 where both the private_foundations and the disqualified persons involved either buy or sell interests in the investment_entity or make withdrawals from such entity after formation and initial funding the passive investments contemplated by m are not considered a business_enterprise see sec_4943 k's investment in m permits it to obtain brokerage and portfolio services as well as investment management services k states m will investigate select investments monitor the underlying investments and make changes when deemed appropriate or prudent provide the necessary brokerage services which are required to invest in the underlying investments and provide k with periodic reports describing the current status of their investments these services and benefits which k will receive by investing in m are in the nature of brokerage and portfolio services and as such they are considered personal services within the meaning of sec_53_4941_d_-3 of the regulations see also example in sec_53_4941_d_-3 therefore even though the manager has waived the right to receive any fees for such services from k the payment of compensation_for such services nevertheless will not constitute an act of self-dealing conclusion based on k's representations and the applicable law we conclude k’s participation in m including contributions to and withdrawals from m will not result in self-dealing within the meaning of sec_4941 of the code k’s participation in m including contributions to and withdrawals from m will not result in self-dealing within the meaning of sec_4941 of the code k’s participation in m including contributions to and withdrawals from m will not constitute a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of the self-dealing rules of sec_4941 of the code k’s sharing of third-party investment management fees and expenses_incurred due to k’s participation in investment funds held by m will not result in self-dealing because such payments will be for the performance of personal services which are reasonable and necessary assuming such payment is not excessive any contribution to or withdrawal from m by any investor other than k will not result in self-dealing within the meaning of sec_4941 of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them please keep a copy of this ruling letter in your permanent records sec_6110 of the code provides that they may not be used or cited as precedent name and telephone number are shown above in the heading of this letter if you have any questions about this ruling please contact the persons whose enclosure notice sincerely yours debra j kawecki manager eo technical technical group
